DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 22 and 23 of Cao et al. (US Patent 11,029,424) in view of Yun et al. (US PAP 2015/0260663 A1). 
           With respect to claim 1, the patented claim 1 claims a system comprising an X-ray source and an apparatus suitable for detecting X-ray, wherein the apparatus comprises an X-ray absorption layer and a mask; wherein the mask comprises a first window and a second window, and a portion between the first window and the second window; wherein the first and second windows are not opaque to an incident X-ray; wherein the portion is opaque to the incident X-ray; wherein the first and second windows are arranged such that charge carriers generated in the X-ray absorption layer by an X-ray photon propagating through the first window and charge carriers generated in the X-ray absorption layer by an X-ray photon propagating through the second window do not spatially overlap; wherein the first window and the second window are nearest neighbors but fail to explicitly claim or make obvious that the X-ray source comprises a first sub-source configured to illuminate a first portion of a sample and form a first sub-image of the first portion on the apparatus; and wherein the X-ray source comprises a second sub-source configured to illuminate a second portion of the sample and form a second sub-image of the second portion on the apparatus.
          Yun et al. discloses a system/method for X-ray imaging which explicitly teaches 

    PNG
    media_image1.png
    314
    424
    media_image1.png
    Greyscale
an X-ray source (see substrate (1000)) comprises a first sub-source (700) configured to illuminate a first portion of a sample and form a first sub-image of the first portion on the apparatus (see Fig. 21; paragraphs 0123-0130) and wherein the X-ray source comprises a second sub-source (700) configured to illuminate a second portion of the sample and form a second sub-image of the second portion on the apparatus (see Abstract; Figs. 21-35; paragraphs 0123-0130) in order to provide user with the capabilities to improve imaging by providing multiple illumination spots to determine various properties of the object and its structures with possible higher spatial resolution (see paragraphs 0119 and 0141). 
            Cao et al. and Yun et al. disclose related methods/apparatuses for X-ray imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings that the X-ray source comprises a first sub-source configured to illuminate a first portion of a sample and form a first sub-image of the first portion on the apparatus; and wherein the X-ray source comprises a second sub-source configured to illuminate a second portion of the sample and form a second sub-image of the second portion on the apparatus as suggested by Yun et al. in the apparatus of Cao et al., since such a modification would provide user with the capabilities to improve imaging by providing multiple illumination spots to determine various properties of the object and its structures with possible higher spatial resolution.
           It would have been obvious to treat Cao et al. and Yun et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
         With respect to claim 2, patented claim 1 as modified by Yun et al. claims the system of claim 1, wherein the first portion and the second portion do not overlap spatially.
         With respect to claim 3, patented claim 1 as modified by Yun et al. claims the system of claim 1, wherein the first sub-image and the second sub-image do not overlap spatially.
         With respect to claim 4, patented claim 1 as modified by Yun et al. claims the system of claim 1, wherein the first window is aligned with the first sub-image and the second window is aligned with the second sub-image.
         With respect to claim 5, patented claim 1 as modified by Yun et al. claims the system of claim 1, wherein the apparatus further comprises a first set of electrodes configured to receive a signal from the incident X-ray propagating through the first window, and a second set of electrodes configured to receive a signal from the incident X-ray propagating through the second window.
         With respect to claim 6, patented claim 1 as modified by Yun et al. claims the system of claim 5, wherein receiving the signal comprises collecting charge carriers generated by the incident X-ray.
         With respect to claim 7, patented claim 5 as modified by Yun et al. claims the system of claim 1, wherein the first window or the second window or both comprises a blind hole.
         With respect to claim 8, patented claim 6 as modified by Yun et al. claims the system of claim 1, wherein the first window or the second window or both comprises a blind slot.
         With respect to claim 9, patented claim 7 as modified by Yun et al. claims the system of claim 1, wherein the first window or the second window or both comprises a material different from a material of the portion.
         With respect to claim 10, patented claim 8 as modified by Yun et al. claims the system of claim 1, wherein the mask comprises a metal.
         With respect to claim 11, patented claim 22 as modified by Yun et al. claims a method of using the system of claim 1, comprising: capturing the first sub-image by scanning the first sub-image with the first window; and capturing the second sub-image by scanning the second sub-image with the second window.
         With respect to claim 12, patented claim 23 as modified by Yun et al. claims a method of using the system of claim 1, comprising: capturing a sub-image of every portion of the sample by moving the first sub-source, the second sub-source and the apparatus relative to the sample.
        (In addition, with respect to claims 11 and 12 it has been held that a recitation with respect to way a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations.) 


Conclusion

5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
         Sun (US PAP 2004/0251420 A1); Tang (US Patent 6,272,207 B1); Ouchi (US PAP 2012/0263274 A1); Munro (US PAP 2014/0233699 A1); Levene et al. (US Patent 8,586,933 B2); Wieczorek et al. (US Patent 6,452,186 B1); Guru et al. (US Patent 6,175,615 B1); Possin et al. (US Patent 5,430,298); Liu (US Patent 5,966,424); Shahar et al. (US Patent 5,847,398); Wang (US Patent 4,208,577); Iversen (US Patent 3,936,645); Barnea (US Patent 4,433,427); Pohan et al. (US Patent 7,476,025 B2) and Vieux et al. (US Patent 7,402,814 B2) teach the X-ray detectors comprising mask and/or collimator arrangements with multiple windows that are not opaque to an incident X-rays.  
         Wang et al. (US Patent 9,510,792 B2), teach an apparatus suitable for detecting X-ray, comprising (see Figs. 1-8; column 2, line 50 – column 3, line 62; column 4, line 17 – column 5, line 30): 

    PNG
    media_image2.png
    232
    452
    media_image2.png
    Greyscale
an X-ray absorption layer ((301) made of a continues bulk material such as CdTe/CZT) and a mask (see collimators 306A-306e. column 4; lines 24-67); wherein the mask (306A-306e) comprises a first window and a second window (away from first window), and a portion (a collimator) (306d) between the first window and the second window (see Fig. 3); wherein the first and second windows are not opaque to an incident X-ray (see Figs. 1-8; column 2, line 50 – column 3, line 62; column 4, line 17 – column 5, line 30); 
    PNG
    media_image3.png
    362
    482
    media_image3.png
    Greyscale
wherein the portion is opaque to the incident  X-rays; and wherein the first and second windows are arranged such that charge carriers generated in the X-ray absorption layer (301) by an X-ray photon propagating through the first window and charge carriers generated in the X-ray absorption layer (301) by an X-ray photon propagating through the second window do not spatially overlap (the mask/collimators (306A-306e) block out incident X-rays from hitting the edges of pixels so only the center of pixels (304a-304d) receive the incident X-rays (see column 4, lines 24-33). Fig. 8 illustrates another example of first and second windows that are non-opaque to X-rays and the X-ray opaque portion between them to terminate both inter-segment and inter-channel cross-talk by not spatially overlapping photon propagation from first and second windows (see column 5, lines 18-23) but fail to teach or make obvious that the first window and the second window are nearest neighbors. 
6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ September 8, 2022